Citation Nr: 0208126	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  01 08 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island




THE ISSUE

Entitlement to an effective date prior to October 27, 1995 
for the grant of service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans









ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1966 to 
September 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision by the RO.  



FINDINGS OF FACT

1.  In an August 1979 rating decision, the RO denied the 
veteran original claim of service connection for tinnitus, 
submitted in April 1979; and the veteran timely appealed from 
that determination.  

2.  In a decision promulgated in March 1980, the Board denied 
the claim of service connection for tinnitus; and the 
veteran's request for reconsideration of that decision was 
denied in June 1980.  

3.  The veteran applied to reopen his claim of service 
connection for tinnitus in October 1995.  

4.  In May 1997, the Board determined that new and material 
evidence had been submitted to reopen the claim and remanded 
the matter for additional development of the record.  

4.  In a November 1999 rating decision, the RO granted 
service connection for tinnitus and assigned a 10 percent 
rating, effective on October 27, 1995.  



CONCLUSION OF LAW

An effective date for the grant of service connection for 
tinnitus prior to October 27, 1995, the date of receipt of 
the reopened claim, is not assignable. 38 U.S.C.A. §§ 5107, 
5110, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(a) (2001).  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of claim or date entitlement arose, whichever 
is later. 38 C.F.R. § 3.400(q)(1)(ii) (2001).

The veteran was discharged from active service in September 
1970.  

In August 1979, the RO denied the veteran's original claim of 
service connection for tinnitus and provided the veteran with 
notification of that decision and his appellate rights.  The  
veteran timely appealed that decision to the Board.  

In a decision promulgated in March 1980, the Board denied the 
claim of service connection for tinnitus was denied.  The 
veteran's request for reconsideration of that decision was 
denied by the Chairman of the Board in a June 1980 letter 
written to the veteran.  Accordingly, the decision in March 
1980 became final.  

On October 27, 1995, the veteran filed a request to reopen 
his claim of service connection for tinnitus.  

In a rating action dated in December 1995, the RO found that 
new and material evidence had not been submitted to reopen 
the claim.  Then, the veteran appealed this decision to the 
Board.  

In May 1997, the Board determined that new and material 
evidence had been submitted to reopen the claim and remanded 
the matter for additional development of the record.  

In a November 1999 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent evaluation, 
effective on October 27, 1995, the date of receipt of the 
veteran's request to reopen his claim.  

In the instant case, as the Board denied the veteran's 
original claim of service connection in March 1980, that 
decision is final and may not be revisited at this time in 
the absence of a request for review of the basis of clear and 
unmistakable error.  Given the assertions presented by the 
veteran, including that of having had an "incomplete" VA 
examination in 1979, the Board finds that referral for such a 
review on its own motion is not indicated.  

The applicable law and regulations provide in these 
circumstances that the effective date for the grant of 
service connection will be the date of receipt of the 
reopened claim or the date entitlement arose, whichever is 
later.  

As the veteran application to reopen was received on October 
27, 1995, the effective date for the grant of service 
connection cannot be earlier.  

Thus, the Board finds that the effective date in this case 
can be no earlier than October 27, 1995 for the grant of 
service connection for tinnitus by operation of law.  38 
C.F.R. § 3.400(q)(1)(ii) (2001).  

Finally, the Board must point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  

However, as disposition of the developed issue on appeal in 
this case involves not a disputed question of fact, but 
rather a matter of law, further evidentiary development is 
not required in this case.  

In the circumstances of this case, to remand the case with 
regard to the developed issue would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  On review, the Board finds that VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

In a case such as this one, where the law and not the facts 
are dispositive, the claim must be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

The claim for an effective date earlier than October 27, 
1995, for the grant of service connection for tinnitus is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

